            Case 2:20-cv-03508-AB Document 45 Filed 08/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIAMONIK HOUGH, et al.                            :      CIVIL ACTION
              Plaintiffs                          :
    v.                                            :      NO. 20-3508
                                                  :
CITY OF PHILADELPHIA, et al.                      :
                Defendants                        :

ANTHONY SMITH, et al.                             :      CIVIL ACTION
               Plaintiffs                         :
    v.                                            :      NO. 20-3431
                                                  :
CITY OF PHILADELPHIA, et al.                      :
                Defendants                        :

DELANE J. WELTCH, et al.                          :      CIVIL ACTION
                Plaintiffs                        :
    v.                                            :      NO. 20-3432
                                                  :
CITY OF PHILADELPHIA, et al.                      :
                Defendants                        :

IAN ZOLITOR, et al.                               :      CIVIL ACTION
                      Plaintiffs                  :
       v.                                         :      NO. 20-3612
                                                  :
CITY OF PHILADELPHIA, et al.                      :
                Defendants                        :




                                          ORDER

      AND NOW, following upon status conferences with Plaintiffs’ counsel on August 25, 2021
and Defendants’ counsel on August 30, 2021, it is hereby ORDERED that:

            1. A plenary session with both parties shall be held on September 7, 2021 at 9:30
               a.m. via electronic video conference;
         Case 2:20-cv-03508-AB Document 45 Filed 08/31/21 Page 2 of 2




          2. During Defendants’ status conference on August 30, 2021, counsel made
             generalized reference to documents in their possession that may be responsive to
             Plaintiffs’ requests. Defendants shall identify, and if not readily available to
             Plaintiffs and the Court, provide by 12:00 p.m. on September 2, 2021:

                 a. Any relevant policy or procedure, existing or in development after June
                    2020, addressing police interactions with protests and demonstrations;

                 b. Information about protest and demonstration response training programs
                    provided to the Philadelphia Police Department by the Department of
                    Justice;

                 c. Information about the City of Philadelphia’s current efforts to develop a
                    process to hold police accountable for racial bias;

                 d. Any relevant policy or procedure pertaining to the Philadelphia Police
                    Department’s monitoring of its employees’ involvement in extremist or
                    white supremacist activities;

                 e. Information about the City of Philadelphia’s and/or the Philadelphia Police
                    Department’s implementation of “racial impact statements.”


IT IS SO ORDERED.


                                                  BY THE COURT:


Date: August 31, 2021                             /s/ David R. Strawbridge, USMJ
                                                  DAVID R. STRAWBRIDGE
                                                  UNITED STATES MAGISTRATE JUDGE
